        Case 1:20-cv-05220-PAE-JLC Document 41 Filed 02/02/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


    CESAR AUGUSTO GARCIA SALVADOR,

                                        Plaintiff,                      20 Civ. 5220 (PAE)
                         -v-
                                                                              ORDER
    WEST 54 LIQUORS LLC, d/b/a 10th Ave Wines
    & Liquors, AMANY AWAD, LATA DOE, and
    BUSHARA DOE,

                                        Defendants.


PAUL A. ENGELMAYER, District Judge:

         The Court has received the parties’ letter motion to approve the settlement reached in this

case. Dkt. 40 (“Letter”). In reviewing that settlement, the Court has noticed that, although the

parties’ letter sets forth the amount of attorneys’ fees, the settlement agreement does not do so.1

Moreover, the method by which the Letter calculates the fee award—“the filing fee incurred in

filing of the Complaint plus one third of the remainder of the recovery in this litigation”—does

not produce the $8,999.33 set forth therein.2

         To ensure that all are in agreement as to the sums to be paid under the Agreement, the

parties are directed to file, by tomorrow, February 3, 2021, a letter clarifying the amounts of the

award to be paid to plaintiff and to his attorneys.




1
 The agreement contemplates a series of four checks comprising the total settlement amount, see
Dkt 40-1 (“Agreement”) § 1(a)(1), (2), but no combination thereof sums to the $8,999.33 in fees
set forth in the parties’ letter, see Letter at 2.
2
 That method does, however, appear to produce the $8,780 that the Agreement directs be paid
via two checks to “Michael Faillace & Associates, P.C.,” as opposed to “Michael Faillace &
Associates, P.C. as Attorneys for Plaintiff Cesar Augusto Garcia Salvador.” See Agreement
§ 1(a)(1), (2).
     Case 1:20-cv-05220-PAE-JLC Document 41 Filed 02/02/21 Page 2 of 2




      SO ORDERED.

                                             PaJA.�
                                         __________________________________
                                               PAUL A. ENGELMAYER
                                               United States District Judge
Dated: February 2, 2021
       New York, New York




                                     2
